Citation Nr: 0934334	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for asthma.

2.  Entitlement to an increased evaluation for limitation of 
extension of the right leg, currently evaluated as 30 percent 
disabling.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2004 rating 
decisions of the Newark, New Jersey Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Veteran 
subsequently perfected a timely appeal.  Also, he moved to 
Georgia and his case was transferred to the Atlanta RO.

Since the Veteran's February 2005 statement was accepted in 
lieu of a VA Form-9, the RO, in a February 2006 letter 
inquired whether the Veteran wished to have a hearing.  In 
that letter, the RO indicated that the Veteran should notify 
it within 60 days from the date of the letter (February 9, 
2006).  In the absence of a reply from the Veteran, the RO 
noted that it would assume that the Veteran does not wish to 
have a hearing, and the case would be sent to the Board.  As 
the record contains no subsequent response from the Veteran 
with regard to the hearing inquiry, the Board concludes that 
the Veteran wishes to proceed without a hearing.

In June 2007, the Board denied service connection for 
posttraumatic stress disorder, and remanded the new and 
material claim for asthma, and increased rating claim for 
right knee disability for further development.  The case has 
since returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A June 1981 rating decision denied the Veteran's service 
connection claim for asthma; the Veteran did not file a 
timely appeal following appropriate notice and therefore such 
decision became final.

2.  Evidence received since the June 1981 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's service connection claim for asthma.
3.  The Veteran's service-connected right knee disability is 
manifested by marked arthritis, limitation of extension, and 
painful motion; limitation of extension to 30 degrees is not 
exhibited.  

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected right 
knee disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision, which denied service 
connection for asthma, is final.  38 U.S.C. § 4005 (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  Evidence received since the June 1981 rating decision 
that denied service connection for asthma is not new and 
material, and the Veteran's service connection claim for 
pertinent disability is not reopened.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for limitation of right knee extension are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.45, 4.71a, Diagnostic Code 5261 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for painful motion of the right knee associated with 
degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 
4.45, 4.71a, Diagnostic Codes 5003, 5010 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

With regard to claim to reopen, notice letters were sent to 
the Veteran in April 2003 and July 2007.  The July 2007 
letter provided to the Veteran included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate Kent notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, letters dated in April 2003 and July 2007 sent 
to the Veteran in informed him of what evidence was required 
to substantiate the increased rating claim and of his and 
VA's respective duties for obtaining evidence.  The Veteran 
has also been advised of the requirements set out in Dingess.  

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  The Veteran has 
discussed with VA examiners the impact, to include functional 
limitations, his service-connected right knee disability has 
on his activities of daily living.  Based on the above, the 
Veteran can be expected to understand what was needed to 
support his claim, including the impact of his disability on 
his daily life and ability to work.

The notice deficiencies do not affect the essential fairness 
of the adjudication. Therefore, the presumption of prejudice 
is rebutted.  For this reason, no further development is 
required regarding the duty to notify.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has identified treatment from a private 
physician, Dr. R. Feliciano.  However, in response to a 
records request, Dr. Feliciano indicated, in January 2004, 
that he had no medical records of the Veteran available.  He 
stated that medical records are only kept for 10 years from 
the last office visit.  Dr. Feliciano stated that it is 
possible that he saw the Veteran in his Newark office in the 
mid-1980's but records from that time period have been 
discarded.  As such, the Board finds that additional efforts 
to locate any records from Dr. Feliciano would be futile.
According to a July 2009 brief, the Veteran, through his 
representative, asserted that the December 2008 VA 
examination of the right knee is inadequate for rating 
purposes on the basis that the examiner did not have access 
to the claims folder.    Review of that examination report, 
however, only shows that the examiner did not review the 
claims folder; there is no indication that the examiner did 
not have access to the claims folder.  Furthermore, the 
examiner took a detailed medical history from the Veteran and 
examined the right knee.  The Board finds that the December 
2008 VA examination was adequate for rating the current 
nature and severity of the service-connected right knee 
disability.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service treatment 
records, records from the Social Security Administration 
(SSA), and private medical evidence, VA medical evidence, and 
the Veteran's contentions.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In June 1981, the RO denied the Veteran's service connection 
claim for asthma.  The Veteran was notified of such decision 
in the following month.  He did not file a timely appeal and 
that decision became final.  38 U.S.C. § 4005 (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

In December 2002, the Veteran sought to reopen his service 
connection claim for asthma.

Since the June 1981 rating decision is final, the Veteran's 
service connection claim for asthma, may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Here, new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the RO adjudicated the claim in June 1981, the claims 
folder contained service treatment records, private medical 
evidence, and VA medical evidence.  The Veteran's induction 
examination report showed a diagnosis of chronic asthma, with 
the last episode occurring six months prior.  Service 
treatment record dated in September 1967 reflects evidence of 
audible wheezing and a diagnosis of asthma.  Separation 
examination report notes a history of hay fever and asthma; 
examination was negative for respiratory problems.  The RO, 
in June 1981, denied the service connection claim for asthma 
on the basis that asthma pre-existed service and was not 
aggravated therein.

Evidence received subsequent to the June 1981 rating decision 
includes additional VA medical evidence, private medical 
evidence, SSA records, and the Veteran's contentions.  In a 
July 2009 brief, the Veteran, through his representative, 
asserts that the medical evidence from the VA Medical Center 
in Dublin should be deemed as new and material.  Although 
new, that VA medical evidence, along with the remaining VA 
medical evidence, SSA records, and private medical evidence 
added to the claims folder since the June 1981 rating 
decision, is not material in that it does not show that the 
Veteran's asthma, which pre-existed service, was aggravated 
therein.  For example, private medical evidence dated in 
November 1980, but received after the June 1981 rating 
decision was issued, shows hospitalization for asthma; his 
treating physician was Dr. Solomon (Beth Israel Medical 
Center).  However, neither the hospitalization records nor 
the remaining newly received evidence show that the Veteran's 
asthma was aggravated during his military service.  The Board 
points out that the Veteran also indicated that he was 
treated for asthma from a private physician, Dr. Feliciano, 
but as noted, no records from such medical provider are 
available.

The Veteran claims that he received treatment as a child and 
teenager from Phoebe Putney Hospital.  See VA Form 21-4142, 
dated in July 2007.  Although the RO was unable to request 
records from that hospital because the Veteran did not 
complete the form properly, the Board notes that any evidence 
showing treatment for asthma prior to his entrance into 
service would not aid in the prosecution of his claim.  The 
evidence lacking to reopen this claim is evidence showing 
that asthma either had its onset or was aggravated during his 
military service.  Lastly, the Board finds that the Veteran's 
contentions received after the June 1981 rating decision have 
essentially remained the same and are duplicative of his 
previous contentions.

Consequently, the new evidence, either by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
service connection claim for asthma.  38 C.F.R. § 3.156 
(2008).  It does not raise a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence is not 
considered new and material for the purpose of reopening the 
service connection claim for asthma. Accordingly, the claim 
is not reopened.

III.  Increased Rating Claim

The Veteran essentially contends that his right knee 
disability is more disabling than contemplated by the current 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008). 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is here, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).
A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent evaluation 
is warranted when it is limited to 45 degrees and a 20 
percent evaluation is warranted when it is limited to 30 
degrees.  A 30 percent evaluation contemplates limitation to 
15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A noncompensable rating 
is warranted when leg extension is limited to 5 degrees.  A 
10 percent evaluation is warranted when it is limited to 10 
degrees, and a 20 percent evaluation is warranted when it is 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation, extension limited to 30 
degrees warrants a 40 percent evaluation, and a 50 percent 
evaluation contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2008).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

Background and Analysis

By way of history, the Veteran was initially granted service 
connection for synovitis of the right knee and assigned a 10 
percent evaluation in an April 1968 rating decision.  In a 
December 1997 rating decision, the RO increased the 
evaluation to 20 percent based on evidence of instability.  
In an August 2003 rating decision, the RO recharacterized the 
right knee disability as degenerative joint disease of the 
right knee, and increased the evaluation from 20 to 30 
percent, pursuant to Diagnostic Code 5261.

In a February 2009 rating decision, the RO granted service 
connection for painful motion of the right knee, assigning a 
separate 10 percent evaluation, pursuant to Diagnostic Code 
5010-5003.  

The RO received the Veteran's increased rating claim for 
right knee disability in December 2002.  Evidence relevant to 
the severity of the Veteran's right knee disability includes 
a May 2003 VA examination report.  According to such report, 
the examiner noted that the Veteran had no difficulty 
undressing and walked without a limp.  Range of right knee 
motion was 20 degrees to 110 degrees with pain.  There was no 
tenderness, instability, effusion, or positive McMurray sign.  
Diagnosis, in pertinent part, was "Degenerative joint 
disease, right knee, service connected." 

In September 2003, the Veteran underwent another VA 
examination of the joints. There was no effusion, tenderness 
or instability of the knees.  Range of right knee motion was 
25 degrees to 115 degrees with pain on extreme motion.  
Diagnosis, in pertinent part, was degenerative joint disease 
of the right knee.

In December 2003, the Veteran underwent a VA examination of 
the spine.  During that examination, the examiner noted that 
the right leg was swollen due to vascular insufficiency.  The 
right knee was warm 1+.  There was trace crepitance stable 
x4.  There was no joint line tenderness, and the right leg 
extended to 5 degrees and flexed to 113 degrees.

X-rays of the right knee taken in December 2003 show evidence 
of osteoarthritis "with no significant interval change."

In December 2008, the Veteran underwent a VA examination of 
the right knee.  His gait was slow, cautious, and antalgic.  
Mild synovial thickening was noted, as well as generalized 
tenderness with localization on the medial aspect of the 
joint line.  Crepitus was present.  There was no edema, 
effusion or increased heat/redness.  Flexion was to 120 
degrees with pain at end point.  Extension was to 0 degrees.  
There was pain with range of motion testing, and repetition 
times three produced increased pain, weakness, lack of 
endurance, fatigue, and incoordination, with no additional 
loss of range of motion.  The right knee was noted as stable.  
X-rays of the right knee showed evidence of degenerative 
joint disease (advanced and marked arthritis changes of the 
right knee).  

On review, the Board finds that an increased evaluation for 
service-connected right knee disability is not warranted.  In 
this regard, an evaluation higher than 30 percent is not 
warranted under Diagnostic Codes 5257 or 5260, as 30 percent 
is the maximum available under such codes.  Moreover,, the 
Veteran does not exhibit instability or subluxation and a 
separate rating under Diagnostic Code 5257 is not for 
application.  

At worst, flexion of the right knee was to 110 degrees on May 
2003 VA examination.  As the Veteran's right knee flexion is 
not limited to 45 degrees, a separate 10 percent evaluation 
is not warranted under Diagnostic Code 5260.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261; VAOGCPREC 9-04.  

To warrant a higher evaluation of 40 percent under Diagnostic 
Code 5261, extension must be limited to 30 degrees.  
Extension of the right knee was limited, at worst, to 25 
degrees in September 2003, which does not meet the criteria 
for a 40 percent disability rating under Diagnostic Code 
5261.  Most of the range of motion testing (including the 
most recent reflecting extension to 0 degrees) reflects much 
better extension.  

In evaluating the Veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, however, the Veteran is 
already in receipt of a separate 10 percent evaluation based 
on evidence of painful motion of the right knee shown on the 
December 2008 examination.  A higher evaluation for 
functional impairment due to pain on motion is not warranted 
since there are insufficient objective signs that pain 
further limits function (range of motion of the knee did not 
decrease on recent testing following repetition).

The Board has also considered whether a separate evaluation 
is warranted based on the arthroscopy surgery scars present.  
However, the evidence shows that such scars are well-healed, 
supple, and nonadherent, with no abnormality.  There were no 
findings of scar tenderness or pain on examination.  As such, 
the Board finds that a preponderance of the evidence is 
against a finding that a separate compensable evaluation for 
a scar is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803 - 7805 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (2005).

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, no additional staged ratings 
are warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected right knee disability, or 
otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action. VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a 
service connection claim for asthma; such claim is not 
reopened.

Entitlement to an evaluation in excess of 30 percent for 
limitation of extension of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
painful motion of the right knee is denied.



 ____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


